DETAILED ACTION
Election/Restrictions
Applicant’s election of Group IV and species IL-2 and rapamycin in the reply filed on 14 July 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Status of Application, Amendments, And/Or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendments of 18 May 2020, 09 April 2022, and 14 July 2022 have been entered in full.  Claims 1-82, 84, and 86-243 are canceled.  Claims 83, 85, and 244-255 are under examination.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Objections
Claims 85, 244, 246, 248, 250, and 255 are objected to for the following informalities: The claims recite abbreviations and/or acronyms.  Such are permissible but only if they are spelled out at their first usage followed by the abbreviation/acronym at their first usage in the claims.

Claim 255 is additionally objected to because of the following informalities:  Claim 255 ends with the phrase “Wegener’s granulomatosis (now termed Granulomatosis with Polyangitis (GPA).”  The phrase is missing an additional closed parentheses.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 83, 85, and 244-255 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 83 begins with the phrase “The method of claim 63 A method for generating…” which makes no sense.  It is suggested that “The method of claim 63” be deleted from the claim.
Also, claim 83 does not make it clear that the “wherein” phrase is a second step of the claimed method or merely an intended use, especially in view of the preamble reciting “A method for generating a population of regulatory T cells” instead of “a method of treatment” or the equivalent.  It is no longer clear what the claim encompasses. Dependent claims 85 and 244-255 are included in this rejection insofar as they depend from claim 83 and do not clarify the issue.
In the interest of compact prosecution, claim 83 will be interpreted as being directed to a method comprising two steps, namely, a step of generating a population of regulatory T cells, and a step of administering the regulatory T cells to an individual.  However, this interpretation of the claims does not relieve Applicant from the requirement to respond to the instant rejection.

Claim 252 is additionally rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 252 depend from canceled claim 63.  Accordingly, it is not clear what the metes and bounds of dependent claim 252 are.

Claim 255 is additionally rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 255 recites “Giant cell arteritis (temporal arteritis),” “lupus (SLE),” and “Pars planitis (peripheral uveitis).”  It is not clear if the conditions in the parentheses is the same as the conditions they follow, or if they are intended as subgenera of the terms they follow.  A broad range or limitation (Giant cell arteritis) together with a narrow range or limitation that falls within the broad range or limitation in the same claim (temporal arteritis) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Additionally, claim 255 recites a list of diseases/disorders in the alternative.  However, one of the alternatives is listed as “Immunoregulatory lipoproteins.”  However, this is a class of proteins, and not a disease/disorder.  The metes and bounds of the claim cannot be determined, since it is not clear what disease/disorder is intended by the term.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 83, 85, 244-251, and 253-255 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pykett et al. (US 2008/0063652; published 13 March 2008) in view of Xiao et al. (US 2017/0283769 A1; published 05 October 2017) and Shevach (2012, Trends Immunol. 33(12):626-632).
Pykett et al. teach a method for generating a population of regulatory T cells (Tregs) for cell therapy, comprising (1) exposing a composition comprising fibroblasts to CD25+ Tregs, and (2) administering the Tregs to an individual.  See abstract; [0008]-[0009]; [0025].  This is relevant to claim 83.
Pykett et al. teach that the exposing step can be ex vivo.  See [0059] which teaches obtaining hematopoietic progenitor cells from blood products such as peripheral or cord blood.  These cells are cultured in vitro with lymphoreticular cells such as fibroblasts and develop into CD4+CD25+ Tregs.  See [0068], [0073]-[0074].  Finally, the CD4+CD25+ Tregs are administered to a subject.  See [0077], , [0079], [0081], [0096].  Thus, even though Pykett et al. do not use the phrase “ex vivo,” the process taught by Pykett et al. reads on an ex vivo approach.  This is relevant to claims 245 and 246.
Regarding claim 247, Pykett et al. teach a culture wherein 5-15% of the cells in the co-culture are Tregs.  See [0087].  This meets the limitation of a ratio of fibroblast to T cell in a culture of 85:15 or between 5:1 and 6:1.
Regarding claim 249, Pykett et al. teach engineering the fibroblast cells to express an additional agent.  See [0069].
Regarding claim 251, Pykett et al. teach that the CD25+ Tregs are derived from allogeneic naïve CD4+ T cells.  See [0058]-[0059], [0073]-[0083].
Regarding claim 253, Pykett et al. teach the method wherein the population of Tregs are maintained in culture under selection.  See [0082].
	Regarding claims 254 and 255, Pykett et al. teach the method wherein an effective amount of the Tregs are administered to an individual to treat an autoimmune or inflammatory condition, including Behcet’s disease, inflammatory bowel disease, and keloids.  See [0096]-[0098]. 
	Pykett et al. do not teach the method wherein the fibroblasts are activated fibroblasts as recited in independent claim 83.  However, Xiao et al. teach activating fibroblasts by exposure to IFN-γ, which results in the activated fibroblasts having reduced immunogenicity.  The activated fibroblasts with reduced immunogenicity were able to activate T cells.  See [0005], [0109], [0144]-[0149].  This is relevant to claims 83 and 244. 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the method for generating a population of Tregs for cell therapy, comprising (1) exposing a composition comprising fibroblasts to CD25+ Tregs, and (2) administering the Tregs to an individual as taught by Pykett et al., by using IFN-γ-activated fibroblasts in view of the disclosure of Xiao et al.  There would have been a reasonable expectation of success in view of Xiao et al.’s teaching that CD4+CD25+ Tregs could be expanded via co-culture with the activated fibroblasts.  The motivation to do so can be found in Xiao et al.’s teaching that the activated fibroblasts were less immunogenic.  Accordingly, the ordinary skilled artisan would have appreciated that methods wherein the Tregs were administered in combination with the fibroblasts would induce fewer adverse immunogenic responses.  Even in methods wherein the Tregs are first isolated and then administered, some fibroblasts may remain in the Treg preparation.  The ordinary skilled artisan would have appreciated that it would have been desirable to reduce the immunogenicity of the Treg prep due to “contaminating” fibroblasts.
	Pykett et al. also do not teach the method wherein the Tregs are administered to an individual in combination with one or more additional immune regulatory cells or one or more immunomodulatory agents as recited in independent claim 83.  However, Shevach provides a review of the relevant literature that supports the hypothesis that exogenous IL-2 (an immunomodulatory agent) can augment Treg numbers in vivo and has therapeutic value in the treatment of autoimmune and inflammatory diseases (abstract; concluding remarks).  This is relevant to claims 83, 85, 248, and 250.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the method for generating a population of Tregs for cell therapy, comprising (1) exposing a composition comprising fibroblasts to CD25+ Tregs, and (2) administering the Tregs to an individual as taught by Pykett et al., by using IFN-γ-activated fibroblasts in view of the disclosure of Xiao et al., and further by administering IL-2 as suggested by Shevach.  There would have been a reasonable expectation of success in view of Xiao et al.’s teaching that CD4+CD25+ Tregs could be expanded via co-culture with the activated fibroblasts, and Shevach’s teaching that IL-2 augments Treg number and has therapeutic value in treating autoimmune and inflammatory disorders.  The motivation to do so can be found in Xiao et al.’s teaching that the activated fibroblasts were less immunogenic, and Shevach’s teaching that IL-2 boosts the Treg therapeutic value.  
	Therefore, the claimed invention as a whole was prima facie obvious in view of the combined teachings of the prior art.

Claim(s) 252 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pykett et al. (US 2008/0063652; published 13 March 2008) in view of Xiao et al. (US 2017/0283769 A1; published 05 October 2017) and Shevach (2012, Trends Immunol. 33(12):626-632) as applied to claims 83, 85, 244-251, and 253-255 above, and further in view of da Silva et al. (May 2017, Int. J. Clin. Exp. Med. 10(5):7533-7542).
As discussed above, Pykett et al. in view of Xiao et al. and Shevach suggest a method for generating a population of Tregs for cell therapy, comprising (1) exposing a composition comprising activated fibroblast cells to CD25+ Tregs, and (2) administering the Tregs to an individual with one or more immunomodulatory agents. 
Pykett et al. do not teach the method further comprising human platelet rich plasma (hPRP) as an additional agent.  However, da Silva et al. teach that administration of hPRP is beneficial in the treatment of Crohn’s disease, a type of inflammatory bowel disease, and further improvement of Treg frequency in peripheral blood.  See abstract, Figure 4, and cases reports.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the method for generating a population of Tregs for cell therapy, comprising (1) exposing a composition comprising fibroblasts to CD25+ Tregs, and (2) administering the Tregs to an individual as taught by Pykett et al., by using IFN-γ-activated fibroblasts in view of the disclosure of Xiao et al., and further by administering IL-2 as suggested by Shevach, and further by administering hPRP as suggested by da Silva et al.  There would have been a reasonable expectation of success in view of Xiao et al.’s teaching that CD4+CD25+ Tregs could be expanded via co-culture with the activated fibroblasts,  Shevach’s teaching that IL-2 augments Treg number and has therapeutic value in treating autoimmune and inflammatory disorders, and da Silva et al.’s teachings that hPRP had beneficial therapeutic effects on an inflammatory condition taught by Pykett et al.  The motivation to do so can be found in Xiao et al.’s teaching that the activated fibroblasts were less immunogenic, Shevach’s teaching that IL-2 boosts the Treg therapeutic value, and da Silva et al.’s teaching of the therapeutic value of hPRP.  
	Therefore, the claimed method was prima facie obvious over the combined teachings of the prior art.

Conclusion
	No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C. KEMMERER whose telephone number is (571)272-0874. The examiner can normally be reached M-F 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Elizabeth C. Kemmerer/
Primary Examiner
Art Unit 1646



/ECK/
15 September 2022